Citation Nr: 0821245	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The veteran testified at a Travel Board hearing before a 
Veterans Law Judge (VLJ) in June 2007.  The case was 
subsequently remanded for additional development in October 
2007.  Following the October 2007 Board remand, the veteran 
was informed in a March 2008 letter that the VLJ who 
conducted his hearing was no longer employed by the Board and 
was offered an opportunity to testify at another hearing.  38 
C.F.R. § 20.717.  He was informed that he had thirty days to 
respond to the letter or the Board would assume that he did 
not want another hearing and would proceed with a decision.  
The veteran failed to respond to the letter.  Consequently, 
the Board will adjudicate the claim.  


FINDING OF FACT

The veteran does not have PTSD that is related to his 
military service.  


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.  Through notice letters in July 2003 
and in November 2006, the veteran was notified of the legal 
criteria governing his claim and the evidence needed to 
substantiate his claim.  In the July 2003 letter, he was 
provided a PTSD questionnaire and advised that it would be 
necessary to verify that in-service stressors occurred that 
resulted in PTSD.  Hence, the Board finds that the veteran 
has received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that the RO was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
veteran was requested to submit evidence in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Additionally, the 
RO has provided the veteran notice with respect to effective 
dates and rating criteria provisions by way of letters dated 
in March 2006, May 2007, and October 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal decided herein.  The RO has obtained the veteran's 
service treatment records, personnel records, and VA 
outpatient treatment records.  

The Board notes that no attempt has been made to verify his 
claimed in-service stressors as he has been unable to provide 
sufficient detail about most of the alleged events so as to 
allow for an attempt at verification.  However, the Board is 
cognizant that the veteran did provide the date and location 
as to at least one attack that allegedly occurred at his base 
in January 1970, and the Board has considered whether further 
research into the matter by VA is warranted.

However, even presuming that this attack did occur, the Board 
finds that the preponderance of the evidence would remain 
against the claim as there are several competent medical 
opinions of record affirmatively finding that the veteran 
does not have PTSD.  As will be discussed below, the veteran 
reported to those examiners that he was in combat in service; 
however, based on their examination, these examiners 
nevertheless concluded that he did not meet the criteria for 
PTSD.  Significantly, none of these examiners challenged the 
veteran's reported exposure to combat; thus, even if his 
stressors were verified, the weight of the medical evidence 
would be against the claim.

The Board has also considered the possibility of obtaining a 
VA examination or medical opinion on whether the claimed PTSD 
is related to the veteran's military service.  See 38 
U.S.C.A. § 5103A(d), calling for an examination or opinion 
when necessary to make a decision on a claim.  However, as 
discussed in more detail below, there is already substantial 
medical evidence of record in the form of five VA medical 
opinions offered during the course of administering VA 
treatment specifically finding that he does not have PTSD.  
Under these circumstances, the Board finds that the evidence 
of record is sufficient to resolve this appeal, and, 
therefore, a VA examination or opinion is not necessary.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Factual Background

The veteran service treatment records (STRs) revealed no 
complaints, findings, or treatment for any psychiatric 
disability.  The veteran's April 1968 entrance examination 
and May 1970 separation examination revealed normal 
psychological evaluations.  

The veteran's DD214 indicates that the veteran's military 
occupation specialty was a personnel account specialist.  He 
received the National Defense Service Medal, Vietnam Service 
Medal, Vietnam Campaign Medal, and the Bronze Star Medal.  
Personnel records associated with the claims file indicate 
that the veteran's job title was an electrician helper.  The 
records indicate that the veteran served in the Republic of 
Vietnam from July 1969 to May 1970.

An August 2003 VA examination report was unrelated to the 
issue on appeal.  

Associated with the claims file are VA outpatient treatment 
reports dated from May 2000 to November 2006.  In a September 
24, 2001 clinical record, the veteran was noted to have met 
the necessary PTSD criteria.  However, the veteran was 
examined in August 2001 to determine whether he has PTSD.  He 
reported occasional depression related to bills and his 
wife's illness.  He denied nightmares, flashbacks, 
hypervigilance, and significant avoidance.  He indicated that 
he experienced only mild sleep and concentration problems.  
He said he does occasional electrical work and has no 
difficulties with activities or being around groups of people 
of less than one hundred.  He stated that he gets along with 
relatives and friends.  He reported that he served in Vietnam 
in the war zone and experienced incoming hostile fire.  The 
examiner indicated that the veteran does not have PTSD.  

In September 2001 he was again examined to determine whether 
he has PTSD.  He reported flare-ups of anger and depression.  
He said he drinks a lot and served in Vietnam in the war zone 
and experienced incoming hostile fire.  He reported that he 
does not have flashbacks, night sweats, or nightmares.  He 
had no guilt about the war and no emotional distress or 
avoidance of thoughts, conversations or activities [related 
to the war].  The examiner indicated that the veteran does 
not have PTSD.  A psychological evaluation performed in May 
2004 revealed a diagnosis of alcohol abuse versus alcohol 
dependence.  In July 2004, September 2005, and November 2006 
screening for PTSD was again noted to be negative.  

The veteran testified at a Travel Board hearing in June 2007.  
The veteran's representative indicated that the veteran's 
base in Vietnam came under mortar and rocket attacks.  He 
said that on one occasion one of the barracks was hit and six 
men were killed and on another occasion in January 1970 one 
of the veteran's friends was shot in the leg.  The veteran 
said he has trouble sleeping.  The veteran testified that his 
base came under heavy fire twice.  He said he had not worked 
in a while.  He said he saw a psychiatrist at VA but had not 
been back for over a year.  The veteran's representative said 
he had problems with anger and with supervisors when he was 
working.  



III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2007).  

In this case, the greater weight of probative medical 
evidence weighs strongly against a finding that the veteran 
has PTSD related to his military service.  The Board 
recognizes that a September 24, 2001 clinical note indicates 
that the veteran was noted to have met the necessary PTSD 
criteria.  However, this record contains no clinical findings 
or rationale to support that finding.  Furthermore, as 
discussed in detail above, the veteran was examined in August 
2001 to determine whether he has PTSD.  At that time, he 
reported that he served in Vietnam in the war zone and 
experienced incoming hostile fire.  However, the examiner 
concluded that the veteran does not have PTSD.  In that 
report, it was noted that the veteran described occasional 
depression related to bills and his wife's illness, but 
denied nightmares, flashbacks, hypervigilance, and 
significant avoidance.  He also reported no difficulties with 
activities or being around groups of people of less than one 
hundred, and he stated that he gets along with relatives and 
friends.  

The results of that examination are consistent with PTSD 
screenings conducted on September 2001, July 2004, September 
2005, and November 2006.  In the report of the September 2001 
screening, he reported flare-ups of anger and depression.  He 
also reported that he served in Vietnam in the war zone and 
experienced incoming hostile fire.  However, he also 
explained that does not have flashbacks, night sweats, or 
nightmares.  He also reported having no guilt about the war 
and no emotional distress or avoidance of thoughts, 
conversations or activities [related to the war].  As noted, 
the examiner indicated that the veteran does not have PTSD.  
These findings are essentially identical to those reported 
during subsequent screenings in July 2004, September 2005, 
and November 2006.  During each of those screenings, it was 
found that he did not have PTSD.  

The Board notes that the veteran's service personnel records 
and service treatment records do not document combat service.  
The Board is aware that no attempt was made to verify the 
veteran's reports of combat exposure, even though he did 
provide a date and location of a particular attack that 
allegedly occurred in January 1970.  However, the record 
reflects that he reported exposure to combat during his PTSD 
screenings, and that no examiner challenged the veracity of 
that report.  Thus, even presuming that the January 1970 
attack did occur, the weight of the evidence is against a 
finding that the veteran has PTSD.

The Board has considered the veteran's assertions that he has 
PTSD related to his active duty service.  However, while the 
veteran is competent to describe his symptoms, the Board 
finds that there is no evidence of record showing that he has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to whether 
he ultimately meets the criteria for a diagnosis of PTSD due 
to his military service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, 
the veteran's own assertions that he has PTSD have no 
probative value.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).  The preponderance of the evidence 
is against the claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


